Title: Gulielmus Smith and Others to James Madison, 8 June 1829
From: Smith, Gulielmus,McCoulle, John,Winston, B. T.,Harris, Fred,Frazer, William,Burns, William,Booten, S.,Field, Daniel
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [8 June 1829]
                            
                        
                        
                        We Gulielmus Smith Depty Sheriff for the County of Spotsy Bickerton. T. Winston Depty Sherff for the county
                            of Louisa Wm. S Frazer. Depty Sherff for the county of Orange and Sinclair Booten Dpty Sheff for the county of
                            Madison do hereby certify and make known, that at an election held on the 4th day of May in the County of Spotsy on the
                            11th. day of May in the County of Louisa on the 25th. day of May in the County of Orange and on the 28th day of May in the
                            County of Madison at the places of holding elections in our respective Counties, cities and Boroughs, pursuant to law the
                            electors qualified by law to vote for Members to the House of Delegates caused to be chosen four persons, to wit James
                            Madison Phillip P Barbour, David Watson & Robert Stanard to represent the said district as Members of a Convention
                            to discuss and propose a new Constitution, or alterations and amendments, to the existing Constitution of this Commonwealth
                            Given from under our hands & seals this 8th day of June 1829
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                            
                                G Smith D S
                        for John McCoulle (Seal)B T Winston D s forFred Harris S H (Seal)Wm S Frazer Dy forWm Burns Sheriffof Orange Cty. (Seal)S. Booten D S forDaniel Field Shffof Madison (Seal)
                    